                                             Michael C. Geraghty, ABA#7811097
                                             J. Craig Rusk, Admitted Pro Hac Vice
                                             Email: geraghty@oles.com
                                                    rusk@oles.com

                                             Attorneys for Defendants Travelers Casualty and Surety Co. of America and Liberty
                                             Mutual Insurance Company

                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                         FOR THE DISTRICT OF ALASKA

                                             UNITED STATES OF AMERICA for the
                                             use and benefit of PRECISION CRANES,
                                             INC., an Alaska corporation

                                                     Plaintiff,

                                                     v.

                                             TESTER DRILLING SERVICES, INC., an                              Case No. 4:18-cv-00019-TMB
                                             Alaska corporation; TRAVELERS
                                             CASUALTY AND SURETY CO. OF
                                             AMERICA, a Connecticut corporation; and
                                             LIBERTY MUTUAL INSURANCE
                                             COMPANY, a Massachusetts corporation
                                             (Bond #106721293)

                                                                             Defendants.


                                              DEFENDANTS TRAVELERS CASUALTY AND SURETY CO. OF
                                             AMERICA’S AND LIBERTY MUTUAL INSURANCE COMPANY’S
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                                    REPLY IN SUPPORT OF MOTION TO STRIKE
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                                     Precision’s Opposition to the Defendant Sureties’ Motion to Strike

                                             misrepresents the facts of this case and applicable law. Precision’s Motion for Partial
 Tel: (907) 258-0106




                                             Summary Judgment is reliant on Precision proving it (1) worked certain hours on the

                                             Project, and (2) was entitled to be paid for those hours under its Subcontract with



                                              Defendant Sureties’ Reply in Support of Motion to Strike - Page 1 of 7
                                              Precision Cranes Inc. v. Tester, Travelers Cas. and Surety Co. of Am., et al., Case No. 4:18-cv-00019-TMB


                                                  Case 4:18-cv-00019-TMB Document 46 Filed 12/05/19 Page 1 of 7
                                             Tester. As of the date of its Motion, Precision had not produced any contemporaneous

                                             record of its claimed manhours and, in fact, unequivocally claimed such records did

                                             not exist. In addition, Tester produced contemporaneous job records of manhours

                                             claimed by Precision that conflict with both Precision’s invoices and Precision’s

                                             certified payroll. Finally, Precision’s manhours claimed on its invoices and manhours

                                             claimed on its certified payroll are in conflict. As such, contemporaneous records of

                                             Precision’s manhours worked are vital to Precision’s Motion for Partial Summary

                                             Judgment. Precision failed to produce necessary records which would have supported

                                             the Sureties’ Opposition until after the date of the Opposition. The Sureties’ Motion

                                             to Strike should be granted for the following reasons.

                                                     1.       Precision’s Initial Disclosures did not include any contemporaneous

                                             records of manhours worked. See Doc. 44, Rusk Decl., ¶ 4, Ex. 3.

                                                     2.       Precision’s First Supplement to its Initial Disclosures did not contain

                                             contemporaneous records of manhours worked. Id., ¶ 5, Ex. 4.

                                                     3.       Defendants, in a Request for Production of documents pursuant to the

                                             civil rules, specifically requested contemporaneous records of manhours worked.
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             Precision specifically stated that such records did not exist. Id., Ex. 1, RFPs #3, #4,
       Anchorage, Alaska 99503-3985




                                             #9, #14. Precision’s response was not true.

                                                     4.       Following these Responses, Defendants wrote to Precision to confirm
 Tel: (907) 258-0106




                                             that Precision did not have any contemporaneous records of manhours worked,

                                             specifically stating that Defendants “do not want them to mysteriously appear later in


                                              Defendant Sureties’ Reply in Support of Motion to Strike - Page 2 of 7
                                              Precision Cranes Inc. v. Tester, Travelers Cas. and Surety Co. of Am., et al., Case No. 4:18-cv-00019-TMB


                                                  Case 4:18-cv-00019-TMB Document 46 Filed 12/05/19 Page 2 of 7
                                             the litigation.” Id., Ex. 5. Precision again confirmed that manhours were only

                                             submitted via text messages, and that no such records existed. Id., Ex. 6. Precision’s

                                             response was not true.

                                                     5.       Precision filed its motion for summary judgment without producing,

                                             including or even acknowledging the existence of its own timesheets and daily records,

                                             which should be the basis of any calculation of amounts owed on an hourly rate

                                             contract.

                                                     6.       Precision’s Opposition provides no explanation as to why it said that

                                             these records did not exist or why it was unable to find any of these documents for

                                             over 11 months, only to find them in the week following filing of the Defendants’

                                             Opposition.

                                                     7.       Precision’s claim that Defendants could have moved for a FRCP 56(d)

                                             extension of time to take depositions but chose not to is misleading. Defendants had

                                             no ability to depose individuals who purportedly created the documents tracking

                                             manhours, and to inquire as to what these documents did or did not show, when

                                             Defendants were unaware such documents existed because Plaintiff had repeatedly
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             said such documents did not exist.
       Anchorage, Alaska 99503-3985




                                                     8.       Precision’s claim that “Mr. Cole promptly produced the time cards on

                                             November 15, 2019 pursuant to the supplemental disclosure requirements set forth at
 Tel: (907) 258-0106




                                             Fed. R. Civ. P. 26(e)(1)(A)” is similarly misleading. FRCP 26(a) requires a party to

                                             provide initial disclosures and discovery responses covering relevant material. FRCP


                                              Defendant Sureties’ Reply in Support of Motion to Strike - Page 3 of 7
                                              Precision Cranes Inc. v. Tester, Travelers Cas. and Surety Co. of Am., et al., Case No. 4:18-cv-00019-TMB


                                                  Case 4:18-cv-00019-TMB Document 46 Filed 12/05/19 Page 3 of 7
                                             37(c) prohibits a party from using information it did not provide to an opposing party

                                             in accordance with FRCP 26(a) and from using that very information in support of a

                                             Motion. Here, Precision (1) had highly relevant and probative information in its

                                             possession, (2) did not provide it to Defendants, despite repeated requests for the

                                             specific information, (3) responded to Defendants’ request pursuant to FRCP 26 and

                                             said the documents did not exist, and (4) used these very documents as the basis of its

                                             Reply in Support of its Motion. Precision also has not articulated any reason why it

                                             did not try to locate any of these documents in the preceding 11 months.

                                                     9.       Precision’s claim that it timely supplemented its FRCP 26(a) disclosure

                                             may hold weight with regard to use of the documents at trial, but it does not excuse the

                                             fact that Precision filed a Motion, and then a Reply, using documents wrongfully

                                             withheld from Defendants.              Further, Precision did not timely supplement its

                                             disclosure. Precision supplemented its document disclosure after it filed and served

                                             its Opposition to Defendants’ Motion.

                                                     10.      It is irrelevant Precision paid its employees a daily rate, as Precision’s

                                             Subcontract with Tester, which Precision itself claims is the basis of a Miller Act
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             Claim, was for “crane services,” “operating crane[s],” and “grab services” and only
       Anchorage, Alaska 99503-3985




                                             allows for payment for the labor portion of these services on an hourly rate. See Doc.

                                             35, Ex. 8, §§ 2-3 (“CLARIFICATION: Unit rates per Precision proposal of 1/24/17 &
 Tel: (907) 258-0106




                                             7/18/17, not to exceed $675,000.00”); Ex. 3 (“Man hours charged at $100 per man, per

                                             hour. Overtime charged at $120 per man, per hour.”). Precision’s Opposition cites to


                                              Defendant Sureties’ Reply in Support of Motion to Strike - Page 4 of 7
                                              Precision Cranes Inc. v. Tester, Travelers Cas. and Surety Co. of Am., et al., Case No. 4:18-cv-00019-TMB


                                                  Case 4:18-cv-00019-TMB Document 46 Filed 12/05/19 Page 4 of 7
                                             a July 10, 2017 email between Precision and Tester. This email is not attached to, nor

                                             incorporated by reference in the Parties’ Subcontract, and therefore is not part of the

                                             actual subcontract. Precision’s claim that it is entitled to full payment for partial days’

                                             work, for days when its own employees appear to state they did not work, and for when

                                             the work was on standby is wholly unsupported by the contract documents and thus,

                                             by its own admission, unallowable under the Miller Act.

                                                     11.      Precision’s invoices conflict with Precision’s certified payroll. Both of

                                             these conflict with the manhours recorded on Tester’s contemporaneous daily reports.

                                             As such, the accuracy of Precision’s certified payroll is a central issue to this dispute,

                                             including the support for that certified payroll, which comes in the form of timesheets

                                             Precision claimed did not exist until after Defendants filed their Opposition to

                                             Precision’s Motion for Partial Summary Judgment.

                                                     12.      The Sureties included an alternative remedy in their Motion to Strike

                                             which would allow the Sureties to review this previously withheld evidence, conduct

                                             additional discovery related to that evidence, and provide a supplemental response to

                                             Precision’s Motion. While the Sureties maintain that Precision’s Motion should be
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             denied outright, the Sureties agree with Precision that, in the alternative, they should
       Anchorage, Alaska 99503-3985




                                             be permitted to conduct additional discovery and respond to the new evidence. See

                                             Doc. 45, Precision’s Opp., pp. 6-7.
 Tel: (907) 258-0106




                                              Defendant Sureties’ Reply in Support of Motion to Strike - Page 5 of 7
                                              Precision Cranes Inc. v. Tester, Travelers Cas. and Surety Co. of Am., et al., Case No. 4:18-cv-00019-TMB


                                                  Case 4:18-cv-00019-TMB Document 46 Filed 12/05/19 Page 5 of 7
                                                                                            CONCLUSION

                                                      Precision’s Opposition misrepresents relevant facts and misconstrues

                                             applicable law. Precision wrongfully withheld information vital to its Motion for

                                             Partial Summary Judgment, then used that information in Reply prior to producing the

                                             same to Defendants. Defendants’ Motion to Strike should be granted and Precision’s

                                             Motion for Partial Summary Judgment should be denied.

                                                                                                 OLES MORRISON RINKER & BAKER LLP


                                              Dated: December 5, 2019                       By: s/J. Craig Rusk
                                                                                                Michael C. Geraghty, ABA#7811097
                                                                                                J. Craig Rusk, Pro Hac Vice

                                                                                                 Attorneys for Defendants Travelers Casualty
                                                                                                 and Liberty Mutual Ins Co.




                                             CERTIFICATE OF SERVICE
                                             I hereby certify that on December 5, 2019, a copy of the
                                             foregoing document was served electronically on the
                                             following parties:

                                             Brent R. Cole
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             WOELBER & COLE, LLC
  188 W. Northern Lights Blvd., Suite 1020




                                             Attorneys for Precision Cranes, Inc.
       Anchorage, Alaska 99503-3985




                                             David M. Freeman
                                             HOLMES WEDDLE & BARCOTT, PC
                                             John S. Riper, pro hac vice
                                             ASHBAUGH BEAL, LLP
 Tel: (907) 258-0106




                                             Attorneys for Tester Drilling Services, Inc.




                                              Defendant Sureties’ Reply in Support of Motion to Strike - Page 6 of 7
                                              Precision Cranes Inc. v. Tester, Travelers Cas. and Surety Co. of Am., et al., Case No. 4:18-cv-00019-TMB


                                                   Case 4:18-cv-00019-TMB Document 46 Filed 12/05/19 Page 6 of 7
                                             Meredith E. Dishaw, pro hac vice
                                             WILLIAMS KASTNER & GIBBS PLLC
                                             Attorneys for Travelers, Surety, Liberty Mutual

                                             OLES MORRISON RINKER & BAKER LLP

                                             s/J. Craig Rusk
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985
 Tel: (907) 258-0106




                                              Defendant Sureties’ Reply in Support of Motion to Strike - Page 7 of 7
                                              Precision Cranes Inc. v. Tester, Travelers Cas. and Surety Co. of Am., et al., Case No. 4:18-cv-00019-TMB


                                                   Case 4:18-cv-00019-TMB Document 46 Filed 12/05/19 Page 7 of 7
